 Case: 4:20-cv-00303-HEA Doc. #: 13 Filed: 06/01/20 Page: 1 of 9 PageID #: 153




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

DARRELL THROGMORTON,                                  )
                                                      )
             Plaintiff,                               )
                                                      )
      v.                                              ) CASE NO 4:20CV303 HEA
                                                      )
OLD DOMINION FREIGHT LINE, INC.,                      )
                                                      )
             Defendant.                               )


                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiff’s Motion to Remand, [Doc. No.

9]. Plaintiff filed this lawsuit in the Circuit Court of St. Charles County, Missouri.

His petition alleges that his employment from Defendant based on his age in

violation of the Missouri Human Rights Act, (“MHRA”) Mo.Rev.Stat. § 213.010,

et seq. After receiving Plaintiff’s answers to its interrogatories, Defendant

removed the case to this Court based on the Court’s diversity of citizenship

jurisdiction. 28 U.S.C. §1332. Plaintiff now seeks remand. For the reasons set

forth below, the Motion will be granted.

                               Facts and Background

      Plaintiff worked for Defendant as a pick-up and delivery driver for eleven

years. At the time of his discharge, he was 53 years old. Plaintiff was advised that

he was discharged for failing to report an accident, to wit, causing a rut in a client’s
 Case: 4:20-cv-00303-HEA Doc. #: 13 Filed: 06/01/20 Page: 2 of 9 PageID #: 154




mulch. Plaintiff claims he was unaware of causing a rut. Plaintiff alleges the

reason given for his termination is pretextual and that he was actually terminated

based on his age.

      Plaintiff sent an initial demand letter to his supervisor at Defendant’s St.

Charles, Missouri location in December 2018. Plaintiff received a written response

from Defendant’s Assistant General Counsel Peter Murphy. Mr. Murphy indicated

in his initial letter that Defendant was not interested in early resolution. Plaintiff

filed his charge of discrimination with the Missouri Commission on Human Rights

(“MCHR”).

      Plaintiff received a Notice of Right to Sue letter from the MCHR that was

dated September 5, 2019. Mr. Murphy was also copied on the letter from MCHR.

On November 13, 2019, Plaintiff’s counsel sent a second demand letter directly to

Mr. Murphy via email. In that letter, Plaintiff’s counsel stated Plaintiff’s intent to

file a lawsuit against Defendant for age discrimination in violation of the MHRA in

the Circuit Court of St. Charles County if the parties could not negotiate a

settlement. Plaintiff’s counsel attached a draft copy of Plaintiff’s Petition for

Damages to the demand letter. In that draft Petition, Plaintiff claimed he suffered

and was seeking lost wages and benefits of employment, and emotional distress.

Plaintiff also provided Defendant with an estimate of his lost wages to date in the

second demand letter.
 Case: 4:20-cv-00303-HEA Doc. #: 13 Filed: 06/01/20 Page: 3 of 9 PageID #: 155




               With respect to damages, [Plaintiff] has found other full-time work as
        a driver but is making less money. As of today’s date, [Plaintiff] estimates
        his lost wages at $50,000.00. Those lost wages will continue to accrue
        despite [Plaintiff’s] diligent efforts to find a job that paid as much as his job
        with Old Dominion.

        Plaintiff concluded the letter with a demand for “settlement in the sum of

$200,000.00” in exchange for a release of claims.

        Mr. Murphy received Plaintiff’s email on November 13, 2019, but never

responded to Plaintiff’s demand.

        Plaintiff filed his Petition for Damages for age discrimination in violation of

the MHRA in the Circuit Court of St. Charles County on December 2, 2019. That

Petition was served on Defendant on December 11, 2019.

        Defendant did not remove Plaintiff’s case within thirty days from December

11, 2019. Defendant subsequently served Plaintiff with written discovery, which

included Defendant’s First Set of Interrogatories to Plaintiff, on January 16, 2019.

Defendant’s Interrogatory No. 22 asked Plaintiff to describe each item of damage,

including amounts, that he sought to recover at trial. Plaintiff generally identified

the categories of damages that he was seeking: lost wages, emotional distress, and

attorney’s fees and costs. Plaintiff calculated that his estimated lost wages to date

were $50,003.93. Plaintiff provided Defendant with his responses on February 19,

2020.
 Case: 4:20-cv-00303-HEA Doc. #: 13 Filed: 06/01/20 Page: 4 of 9 PageID #: 156




      On February 24, 2019, Defendant removed Plaintiff’s case to this Court

alleging that this Court has diversity jurisdiction under 28 U.S.C. § 1332(a) based

on the citizenship of the parties and the amount in controversy.

      Plaintiff’s motion to remand asserts that Defendant was on notice of the

amount in controversy based on the demand letters.

                                  Legal Standard

      The propriety of removal to federal court depends on whether the claim

comes within the scope of the federal court’s subject matter jurisdiction. See 28

U.S.C. § 1441(b). A claim may be removed only if it could have been brought in

federal court originally. Peters v. Union Pacific R. Co., 80 F.3d 257, 260 (8th

Cir.1996).

      The party seeking removal and opposing remand has the burden to establish

federal subject matter jurisdiction. Bell v. Hershey Co., 557 F.3d 953, 956 (8th

Cir.2009). See also In re Business Men's Assurance Co. of America, 992 F.2d 181,

183 (8th Cir.1993). All doubts about federal jurisdiction must be resolved in favor

of remand. Id. at 183.

      To invoke diversity jurisdiction, the parties must be citizens of different

states and the amount in controversy must exceed $75,000. 28 U.S.C. § 1332(a).

When the amount in controversy can be determined with complete accuracy, as in

cases involving liquidated damages or statutory limits on damages, a federal court
 Case: 4:20-cv-00303-HEA Doc. #: 13 Filed: 06/01/20 Page: 5 of 9 PageID #: 157




should only dismiss the complaint if it appears to a legal certainty that the claim is

really for less than the jurisdictional limit. Kopp v. Kopp, 280 F.3d 883, 885 (8th

Cir.2002).

      Cases removed from state court often do not allege a specific amount of

damages. Instead, the cases simply allege that the damages are in excess of the

state circuit court’s jurisdictional minimum. Frequently, such pleadings do not

clearly indicate whether the amount in controversy meets the federal jurisdictional

limit. When a remand is sought in these cases, the burden falls on the party

opposed to remand to establish that the amount in controversy exceeds $75,000.

That party must prove, by a preponderance of the evidence, that a fact finder could

legally conclude, from the pleadings and proof adduced to the court before trial,

that the damages that the plaintiff suffered are greater than $75,000. Id. See also

Bell, 557 F.3d at 956 (party seeking to remove must establish requisite amount by

a preponderance of evidence and, once established by a preponderance, remand is

only appropriate if plaintiff can establish to a legal certainty that the claim is for

less that the requisite amount).

      A case must be removed to federal court within thirty days after receipt by

the defendant of a copy of the initial pleading setting forth the claim for relief upon

which the action is based. 28 U.S.C. § 1446(a). If a case stated by the initial

pleading is not removable, a notice of removal may be filed within thirty days after
 Case: 4:20-cv-00303-HEA Doc. #: 13 Filed: 06/01/20 Page: 6 of 9 PageID #: 158




receipt by defendant of a paper from which it may first be ascertained that the case

has become removable. 28 U.S.C. § 1446(b).

                                     Discussion

      In the present case, the parties do not dispute that they are citizens of

different states. The jurisdiction dispute concerns when Defendant should have

been put on notice that the amount in controversy exceeded $75,000.

      In its brief in opposition to remand Defendant does not contest that it

received the demand letter seeking a $200,000 settlement. In opposing remand,

Defendant asserts that the demand letter should not be used as a basis to establish

the jurisdictional threshold of damages because it did not include supporting

documentation and it was ambiguous.

      Settlement demands can be used by courts in weighing whether a removing

defendant has established by a preponderance whether the amount in controversy

has been met.

      In the present suit, Defendant was undisputedly aware that a $200,000

demand had been made at the time it was served with process. In addition,

Defendant was aware that Plaintiff estimated his lost wages at $50,000, he claimed

emotional distress and punitive damages. Further, Defendant was aware that

Plaintiff may have further lost wages if he could not find a job paying as much as

Defendant had been paying him.
 Case: 4:20-cv-00303-HEA Doc. #: 13 Filed: 06/01/20 Page: 7 of 9 PageID #: 159




      Defendant attempts to attach a “supporting documentation” requirement to a

settlement demand. However, Defendant fails to support this “requirement” with

any binding authority, and this Court has discovered no such requirement. See e.g.

Burham v. Summers, 2009 U.S. Dist. LEXIS 63705 at *7, Case No. 4:09cv768

(E.D. Mo. July 24, 2009)(finding demand letter sufficient to put Defendant on

notice of the jurisdictional amount in controversy).

      As to Defendant’s claim that the demand letter was ambiguous, the Court

agrees with Plaintiff. Defendant argues that the demand letter was ambiguous

because the settlement demand was intended to resolve all claims that Plaintiff

may have against Defendant, but the Petition only alleges one claim for age

discrimination in violation of state law. The demand letter identified the damages

that Plaintiff suffered as a result of being terminated in violation of the Missouri

Human Rights Act. Plaintiff began the letter by notifying Defendant that he

intended to file the attached Petition for Damages in the state court which only

stated a claim for age discrimination in violation of the Missouri Human Rights

Act. It is clear, therefore, that the letter is only referencing damages incurred as a

result of that claim and no other possible claims. Plaintiff states that his estimated

lost wages to date were $50,000.00 and made clear those lost wages were

continuing to accrue because he was making less money in his new employment

than he made while working for Defendant. Plaintiff also attached his Petition for
 Case: 4:20-cv-00303-HEA Doc. #: 13 Filed: 06/01/20 Page: 8 of 9 PageID #: 160




Damages to the demand letter in which he alleges that he has incurred additional

damages: lost benefits of employment, emotional distress, mental anguish, and

ongoing attorney’s fees and costs.

      Considering the demand letter and petition that was attached, the Court

concludes that Defendant was on notice that the amount in controversy exceeded

$75,000 at the time it was served with this lawsuit. The removal of the case to this

Court more than 30 days after Defendant was served was untimely. As a result, the

motion to remand will be granted.

                                     Conclusion

      Based upon the foregoing analysis, the Court concludes that Defendant was

on notice that the amount in controversy herein exceeded $75,000 at the time of

service of the state court petition. As such, the removal of this action beyond the

30-day window for removal was untimely. 28 U.S.C. § 1446(b); Williams v.

Safeco, 74 F.Supp.2d 925, 928 (W.D. Mo 1999) (“A defendant who fails to remove

within the thirty-day period waives the right to remove at a later time, even based

on subsequent events.”). The Motion to remand is well taken.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand [Doc. No.

9] is GRANTED.
 Case: 4:20-cv-00303-HEA Doc. #: 13 Filed: 06/01/20 Page: 9 of 9 PageID #: 161




      IT IS FURTHER ORDERED that this case is REMANDED to the Circuit

Court of St. Charles, Missouri under 28 U .S.C. § 1447(c).

      An appropriate Order of Remand will accompany this Opinion,

Memorandum, and Order.

      Dated this 1st day of June, 2020.




                                      _______________________________
                                          HENRY EDWARD AUTREY
                                      UNITED STATES DISTRICT JUDGE
